                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                              February 14, 2019
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

VERNON HICKERSON,                                §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 4:17-CV-03400
                                                 §
TEXAS HONING, INC,                               §
                                                 §
        Defendant.                               §

                         MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Pending before the Court is the defendant’s, Texas Honing, Inc. (the “defendant”),

motion for summary judgment (Dkt. No. 14). Pro se plaintiff, Vernon Hickerson (the “plaintiff”),

did not respond to the motion for summary judgment and the time for doing so has expired.

Accordingly, pursuant to S.D. Tex. L.R. 7.4, the plaintiff’s “[f]ailure to respond will be taken as

a representation of no opposition.” After having carefully considered the motion, the record and

applicable law, the Court determines that the defendant’s motion for summary judgment should

be GRANTED.

II.    FACTUAL BACKGROUND

       The plaintiff, an African-American male, was employed by the defendant from

September 29, 2014 until January 30, 2015, when he was terminated. His employment was

subject to a 90-day probation period. Serving as a maintenance technician, the plaintiff’s main

role was repairing machines. The plaintiff alleges that the defendant violated Title VII when it

discriminated and retaliated against him because of his race.

       On November 26, 2014, the defendant issued the plaintiff a written counseling document

regarding his conduct (Dkt. No. 14-1 at Ex. 11). The conduct included escalating his voice while


1/9
speaking to a supervisor and getting into the supervisor’s “personal space”. At the bottom of the

counseling document the plaintiff wrote, “…I am not a punching bag or a slave”. A human

resources manager questioned him about why he wrote the comment. The plaintiff reported that

a remark made by a supervisor had prompted his comment. He described the supervisor as a

racist and then explained that during a prior incident the supervisor said to him, “[s]lavery did

y’all a favor” (Dkt. No. 14-1, 84:10).

       On December 11, 2014, a co-worker reported that the plaintiff had crossed the safety

perimeter of a machine. Safety perimeters exist to prevent employees from getting too close to

machines when they are running. The defendant claims that crossing the perimeter created an

unsafe situation. On the same day, the plaintiff was issued a second written counseling regarding

his performance (Dkt. No. 14-1 at Ex. 14). The written counseling document stated that the

plaintiff would be given an opportunity to improve his performance regarding compliance with

the company’s cell phone policy and taking initiative to begin a new task once a task is

completed. At that time, management scheduled a meeting for December 23, 2014, with the

plaintiff to discuss his performance. In light of the holidays, the meeting was postponed and

management extended his probationary period by 30 days.

       On January 13, 2015, the plaintiff was issued a third written counseling. While some

improvement had taken place the plaintiff’s performance still needed improvement regarding

timeliness, quality of work and compliance with company policies. (Dkt. No. 14-1 at Ex. 15).

Subsequently, on January 30, 2015, the plaintiff was terminated.

       On August 9, 2017, the EEOC issued a Dismissal and Notice of Rights Letter to the

plaintiff. On November 7, 2017, the plaintiff filed the instant action against the defendant




2/9
alleging claims of race discrimination and retaliation in violation of Title VII. The defendant

now moves for summary judgment on the plaintiff’s claims.

III.   LAW APPLICABLE TO CASE

       A. Summary Judgment Standard

       Rule 56 of the Federal Rules of Civil Procedure authorizes summary judgment against a

party who fails to make a sufficient showing of the existence of an element essential to the

party’s case and on which that party bears the burden at trial. See Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

The movant bears the initial burden of “informing the district court of the basis for its motion”

and identifying those portions of the record “which it believes demonstrate the absence of a

genuine issue of material fact.” Celotex, 477 U.S. at 323; see also Martinez v. Schlumber, Ltd.,

338 F.3d 407, 411 (5th Cir. 2003). Summary judgment is appropriate where “the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c).

       If the movant meets its burden, the burden then shifts to the nonmovant to “go beyond the

pleadings and designate specific facts showing that there is a genuine issue for trial.” Stults v.

Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996) (citing Tubacex, Inc. v. M/V Risan, 45 F.3d 951,

954 (5th Cir. 1995); Little, 37 F.3d at 1075). “To meet this burden, the nonmovant must ‘identify

specific evidence in the record and articulate the ‘precise manner’ in which that evidence

support[s] [its] claim[s].’” Stults, 76 F.3d at 656 (citing Forsyth v. Barr, 19 F.3d 1527, 1537 (5th

Cir.), cert. denied, 513 U.S. 871, 115 S. Ct. 195, 130 L. Ed. 2d 127 (1994)). It may not satisfy its

burden “with some metaphysical doubt as to the material facts, by conclusory allegations, by



3/9
unsubstantiated assertions, or by only a scintilla of evidence.” Little, 37 F.3d at 1075 (internal

quotation marks and citations omitted). Instead, it “must set forth specific facts showing the

existence of a ‘genuine’ issue concerning every essential component of its case.” Am. Eagle

Airlines, Inc. v. Air Line Pilots Ass'n, Intern., 343 F.3d 401, 405 (5th Cir. 2003) (citing Morris v.

Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).

       “A fact is material only if its resolution would affect the outcome of the action, . . . and

an issue is genuine only ‘if the evidence is sufficient for a reasonable jury to return a verdict for

the [nonmovant].’” Wiley v. State Farm Fire and Cas. Co., 585 F.3d 206, 210 (5th Cir. 2009)

(internal citations omitted). When determining whether a genuine issue of material fact has been

established, a reviewing court is required to construe “all facts and inferences . . . in the light

most favorable to the [nonmovant].” Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540

(5th Cir. 2005) (citing Armstrong v. Am. Home Shield Corp., 333 F.3d 566, 568 (5th Cir. 2003)).

Likewise, all “factual controversies [are to be resolved] in favor of the [nonmovant], but only

where there is an actual controversy, that is, when both parties have submitted evidence of

contradictory facts.” Boudreaux, 402 F.3d at 540 (citing Little, 37 F.3d at 1075 (emphasis

omitted)). Nonetheless, a reviewing court is not permitted to “weigh the evidence or evaluate the

credibility of witnesses.” Boudreaux, 402 F.3d at 540 (quoting Morris, 144 F.3d at 380). Thus,

“[t]he appropriate inquiry [on summary judgment] is ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Septimus v. Univ. of Hous., 399 F.3d 601, 609 (5th Cir. 2005)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 – 52 (1986)).

       The plaintiff in this case has not filed a response to the defendant’s motion for summary

judgment. According to this Court’s local rules, responses to motions are due within twenty-one




4/9
days unless the time is extended. S.D. Tex. L.R. 7.3. A failure to respond is “taken as a

representation of no opposition.” S.D. Tex. L.R. 7.4. Notwithstanding the plaintiff’s failure to

file a response, summary judgment may not be awarded by default. See Hibernia Nat’l Bank v.

Admin. Cent. Sociedad Anonima, 776 F.2d 1277, 1279 (5th Cir. 1985). “A motion for summary

judgment cannot be granted simply because there is no opposition, even if failure to oppose

violated a local rule.” Hetzel v. Bethlehem Steel Corp., 50 F 3d 360, 362 n.3 (5th Cir. 1995)

(citing Hibernia Nat’l Bank, 776 F.2d at 1279). To this end, the defendant, as “[t]he movant[,]

has the burden of establishing the absence of a genuine issue of material fact and, unless [it] has

done so, the court may not grant the motion, regardless of whether any response was filed.” See

Hetzel, 50 F.3d at n.3. Nevertheless, in determining whether summary is appropriate, a district

court may accept as undisputed the facts set forth in the motion. See Eversley v. MBank Dallas,

843 F.2d 174, 174 (5th Cir. 1988) (internal citations omitted).         This Courts accepts the

defendant’s facts and evidence as undisputed.

       B. Title VII

       Title VII forbids an employer from discriminating “against any individual with respect to

his compensation, terms, conditions, or privileges of employment, because of such individual’s

race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). In employment

discrimination cases, such as the one sub judice, discrimination under section 1981 may be

proven “through direct or circumstantial evidence.” Turner v. Baylor Richardson Med. Ctr., 476

F.3d 337, 345 (5th Cir. 2007) (citing Laxton v. Gap, Inc., 333 F.3d 572, 578 (5th Cir. 2003)). In a

case where a plaintiff produces no direct evidence of discriminatory intent, the Court must

evaluate proof of circumstantial evidence using the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). See




5/9
Alvarado v. Tex. Rangers, 492 F.3d 605, 611 (5th Cir. 2007). Under the McDonnell Douglas

burden-shifting framework:

       [A] plaintiff must first create a presumption of intentional discrimination
       by establishing a prima facie case. The burden then shifts to the employer
       to articulate a legitimate, nondiscriminatory reason for its actions. The
       burden on the employer at this stage is one of production, not persuasion;
       it can involve no credibility assessment. If the employer sustains its
       burden, the prima facie case is dissolved, and the burden shifts back to the
       plaintiff to establish either: (1) that the employer’s proffered reason is not
       true but is instead a pretext for discrimination; or (2) that the employer’s
       reason, while true, is not the only reason for its conduct, and another
       motivating factor is the plaintiff’s protected characteristic.

Alvarado, 492 F.3d at 611 (emphasis, citations and internal quotation marks omitted); see also

Turner, 476 F.3d at 345 (internal citations omitted). “Although intermediate evidentiary burdens

shift back and forth under [the McDonnell Douglas] framework, ‘[t]he ultimate burden of

persuading the trier of fact that the defendant intentionally discriminated against the plaintiff

remains at all times with the plaintiff.’” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 143, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000) (quoting Tex. Dep't of Cmty. Affairs v.

Burdine, 450 U.S. 248, 253, 101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981)).

       Thus, “a plaintiff can avoid summary judgment if the evidence, taken as a whole: (1)

creates a fact issue as to whether the employer’s stated reason was not what actually motivated

the employer; and, (2) creates a reasonable inference that race or religion was a determinative

factor in the actions of which plaintiff complains.” Grimes v. Tex. Dep’t of Mental Health and

Mental Retardation, 102 F.3d 137, 141 (5th Cir. 1996) (citing LaPierre v. Benson Nissan, Inc.,

86 F.3d 444, 450 (5th Cir. 1996).

       Using the McDonnell Douglas framework to establish race or religious discrimination

under section 1981, a plaintiff must demonstrate that she: “(1) belongs to a protected group; (2)

was qualified for her position; (3) suffered an adverse employment action; and (4) was replaced


6/9
by someone outside of the protected class or, in the case of disparate treatment, that similarly

situated employees were treated more favorably.” Nasti v. CIBA Specialty Chems. Corp., 492

F.3d 589, 593 (5th Cir. 2007) (citing Okoye v. Univ. of Tex. Houston Health Sci. Ctr., 245 F.3d

507, 512-13 (5th Cir. 2001)).

       C. Title VII Retaliation

       To establish a prima facie case of Title VII retaliation, “a plaintiff must show that: (1)

[s]he engaged in activity protected by Title VII; (2) [s]he was subjected to an adverse

employment action; and, (3) a causal link existed between the protected activity and the adverse

employment action.” Davis v. Dallas Area Rapid Transit, 383 F.3d 309, 319 (5th Cir. 2004)

(citing Banks v. E. Baton Rouge Parish Sch. Bd. 320 F.3d 570, 575 (5th Cir. 2003)). “The

burden-shifting structure applicable to Title VII discrimination cases, as set forth in [McDonnell

Douglas], is applicable to Title VII unlawful retaliation cases.” Haynes v. Pennzoil Co., 207 F.3d

296, 299 (5th Cir. 2000).

III.   ANALYSIS AND DISCUSSION

       The plaintiff’s pro se complaint is held to “less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Further, the plaintiff’s claims

are liberally construed. Perez v. U.S., 312 F.3d 191, 294-95 (5th Cir. 2002).

       The plaintiff alleges that the defendant discriminated against him based on race. The

defendant denies this claim. (Dkt. No. 6). The defendant maintains that it did not discriminate,

and that the plaintiff cannot satisfy the fourth prong of the prima facie case for a Title VII race

claim. Under the fourth prong the plaintiff must show that he was treated less favorably than

other similarly situated employees outside of his protected group. The defendant argues that the

plaintiff has failed to provide any evidence suggesting that he was treated any differently than




7/9
other workers.    The defendant adds that the plaintiff has not presented evidence of any

comparators -- maintenance technicians with the same history of performance issues that were

treated more favorably. (Dkt. No. 14).

       An examination of any proffered evidence fails to identify a similarly situated employee

who was treated more favorably. To the contrary, in the plaintiff’s deposition he admits that no

other maintenance technician was on a probationary period as he was.                  The plaintiff

acknowledges not being aware if other employees received written counseling documents, as he

did. (Dkt. No. 14-1, 130:21). The plaintiff fails to satisfy the fourth prong. Therefore, the

plaintiff’s claim that he was wrongfully terminated because of his race fails.

       The plaintiff also alleges that the defendant retaliated against him. The defendant denies

this claim. (Dkt. No. 6). After receiving the first counseling document, the plaintiff wrote on the

bottom that he was not a “punching bag or a slave,” and human resources investigated the

comment. He reported to human resources that a specific supervisor was racist and that during a

prior incident the supervisor said, “slavery did y’all a favor”. The plaintiff believes that because

he raised the race issue, he received two more counseling documents and was terminated.

       The defendant contends that the plaintiff cannot establish the third element of his prima

facie retaliation claim. To prove the third element, the plaintiff must provide proof of but-for

causality, i.e., the adverse action would not have occurred in the absence of the alleged wrongful

action of the employer. Univ. of Tex. Sw. Med. Ctr. V. Nassar, 133 S. Ct. 2517, 2533 (2013).

The defendant argues that no causal connection exists between the plaintiff’s written comment

and his termination.

       After the plaintiff wrote the comment, the matter was investigated by management and no

other racial incidents were reported. According to the defendant, the cause for the termination




8/9
was the plaintiff’s inability to meet his performance expectations while on his probationary

period. Moreover, the defendant offers documentation of the plaintiff’s performance issues and

provides the employee manuals signed by the plaintiff acknowledging his awareness of policies.

The plaintiff fails to satisfy the third prong.

IV.     CONCLUSION

        Summary judgment is proper for the defendant on the plaintiff’s claims for race

discrimination and retaliation under Title VII. Based on the foregoing analysis and discussion,

defendant’s motion for summary judgment is GRANTED.

        It is so ORDERED.
        SIGNED on this 14th day of February, 2019.



                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




9/9
